Citation Nr: 1009936	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-22 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a higher initial evaluation for residuals 
of prostate cancer.

2.  Entitlement to a higher initial evaluation for erectile 
dysfunction.

3.  Entitlement to service connection for degenerative disc 
disease of the thoracolumbar spine (claimed as low back 
injury).

4.  Entitlement to service connection for degenerative disc 
disease of the cervical spine (claimed as neck condition).

5.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

Except for the erectile dysfunction issue, the case is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

At the time of the Veteran's December 2009 hearing, he 
requested a withdrawal of his appeal of issue of a higher 
rating for erectile dysfunction. 




CONCLUSION OF LAW

The criteria for withdrawal of the appeal on the issue of a 
higher rating for erectile dysfunction have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the time of the Veteran's December 2009 hearing before the 
undersigned, prior to the promulgation of a decision in the 
appeal, the Veteran testified that he wanted to withdraw his 
appeal of the issue of a higher rating for erectile 
dysfunction.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record during a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. § 
20.204 (2009).  The Veteran has withdrawn his appeal 
concerning this issue of a higher rating for erectile 
dysfunction and, hence, there remain no allegations of errors 
of fact or law for appellate consideration as to that issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal of the issue of a higher rating for erectile 
dysfunction is dismissed.




REMAND

Residuals of Prostate Cancer

At the December 2009 Board hearing, the Veteran testified 
that he suffered fecal incontinence which he believed was a 
residual of his treatment for prostate cancer.  Service 
connection has already been established for residuals of 
prostate cancer, so if the claimed fecal incontinence is in 
fact related to the cancer or treatment therefore, then the 
Board believes it should be considered in connection with the 
issue of the proper disability evaluation for the residuals 
of prostate cancer.  A VA examination is appropriate to 
address the matter of the claimed fecal incontinence.  

Back and neck

At the December 2009 Board hearing, a motion was granted to 
hold the record open for 60 days to allow the Veteran to 
obtain private medical records from several physicians 
identified by the Veteran at the hearing.  To date, no 
records have been received.  Since the Veteran has indicated 
that there may be additional pertinent medical records which 
have not been submitted, VA's duty to assist requires an 
effort by VA to obtain such records.  

PTSD

Concerning PTSD, at the December 2009 hearing the Veteran 
testified as to several stressors.  One stressor which would 
appear to verifiable regards his unit coming under enemy 
small arms fire at Qui Nhon.  The Veteran testified that this 
took place approximately 6 months after he arrived.  His 
service records indicate that he was in Vietnam from 
September 12, 1966, to September 12, 1967, and that he was 
with the 854thTransCo until April 21, 1967.    

Although not entirely clear, it appears that the Veteran also 
testified in September 2009 that he had received VA 
psychiatric treatment at the Charleston, South Carolina VA 
Medical Center about 4 years beforehand.  However, he also 
referenced a Dr. Head at the Naval Hospital in Buford.  

Attempts should be made to corroborate the above claimed 
stressor, the identified VA treatment records should be 
obtained, and if any claimed stressor is corroborated, a VA 
psychiatric examination should be conducted as indicated 
below.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran 
and request that he furnish the full 
names and addresses of Drs. Polaski, 
Sylvester, Warren, and Head he 
referenced at the Board hearing.  The 
RO should then take appropriate action 
to request records from any medical 
care provider identified by the 
Veteran.  The RO should also request 
any pertinent records from the VA 
Medical Center in Charleston since 
2005.

2.  The RO should also contact the U.S. 
Army and Joint Services Records 
Research Center (JSRRC) and/or any 
other appropriate source, and request a 
search into the Veteran's claim that 
the 854th came under small arms fire at 
Qui Nho during the time period of 
February thru April 1967. 

3.  The Veteran should be scheduled for 
an appropriate VA examination to 
determine all current residuals of 
prostate cancer.  It is imperative that 
the claims file be made available to 
the examiner for review in connection 
with the examination.  All examination 
findings should be reported to allow 
for application of VA rating criteria 
for prostate cancer, to include urinary 
frequency and the use of pads.  The 
examiner should also specifically 
address the question of whether the 
Veteran suffers from fecal incontinence 
as a residual of the prostate cancer or 
treatment therefore.  

4.  If, and only if, a claimed stressor 
is corroborated, the Veteran should 
then be scheduled for a VA PTSD 
examination.  The claims file should be 
made available to the examiner and the 
examiner should be furnished the 
details of the corroborated stressor.  
The examiner should then determine if 
the Veteran suffers from PTSD related 
to the corroborated stressor. 

5.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought may be 
granted.  In reviewing the issue of the 
rating for residuals of prostate cancer, 
the RO should expressly address any 
medical findings of fecal incontinence 
related to the prostate cancer.  The 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


